OPINION OF THE COURT
Lawrence E. Kahn, J.
The above-captioned litigation seeks to review a real property tax assessment pursuant to RPTL article 7. Respondent has moved to dismiss the proceeding upon the ground that petitioner failed to timely file a request for judicial intervention (RJI) form with the Special Term Clerk.
The motion shall be denied. Neither the applicable provisions of the RPTL nor the regulations for tax assessment review proceedings in counties outside of the City of New *402York (22 NYCRR 202.59) mandate dismissal upon the failure to file an RJI form. Such requirement is ministerial rather than jurisdictional and should not be utilized to circumvent the real questions at issue. Our system of jurisprudence has historically favored determinations on the merits of the particular litigation (Matter of Mento, 33 AD2d 650). This philosophy should continue unabated, despite the ever-increasing barrage of forms, rules and bureaucratization of the judicial process.